Citation Nr: 9900292	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  92-23 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veterans death.

2.  Entitlement to service connection for chronic lymphocytic 
leukemia, for purposes of accrued benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and her sons


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel


INTRODUCTION

The veteran had active service from April 1952 to April 1976.  
The veteran died in April 1991; the appellant is his widow.

In September 1990, the veteran filed a claim of entitlement 
to service connection for leukemia, claimed as a result of 
radiation exposure in service.  That claim was denied by 
rating action of December 1990.  A Notice of Disagreement was 
filed as to that decision in April 1991.  The veteran died on 
April [redacted], 1991.  Subsequently, the appellant filed a 
claim for entitlement to VA death benefits in May 1991.  In a 
June 1991 rating action, the Department of Veterans Affairs (VA) 
Regional Office (RO) denied entitlement to service connection 
for the cause of the veterans death.  In October 1991, a 
Notice of Disagreement was filed as to the denial of the 
claim of entitlement to service connection for the cause of 
the veterans death.  At that time, the appellant also 
indicated that she wanted to pursue the issue of entitlement 
to service connection for leukemia claimed as secondary to 
exposure to radiation on an accrued basis.  The RO issued a 
Statement of the Case in November 1991.  The appellant 
perfected the appeal as to both issues in January 1992.  


The case initially came before the Board in September 1994, 
at which time it was remanded for additional evidentiary 
development.  In a rating decision dated in August 1995, the 
RO denied the claim of entitlement to service connection for 
the cause of the veterans death.  The case returned to the 
Board for a second time in August 1998, at which time the 
opinion of a VA medical expert was requested.  That opinion 
was obtained in September 1998.  The appellant and her 
representative were given the opportunity to review that 
opinion and to present additional evidence or argument.  In 
October 1998, the appellants representative indicated that 
he had no further evidence or argument to present.  The case 
is now ready for appellate review.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant has argued that the chronic lymphocytic 
leukemia (CLL) which caused the veteran's death was the 
result of his exposure to radiation in service.  She 
maintains that during service the veteran worked on nuclear 
submarines and that during 1976 or 1977 early manifestations 
of leukemia were shown in blood work which was done in 
conjunction with the veterans back surgery.  In essence, she 
maintains that service connection is warranted for the cause 
of the veterans death as a result of CLL and that accrued 
benefits based on the veterans claim of entitlement to 
service connection for CLL should be granted on the same 
basis.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the weight of the evidence is 
against the claim of entitlement to service connection for 
the cause of the veterans death, and is also against the 
claim of entitlement to service connection for CLL for 
purposes of accrued benefits.  Accordingly, these claims are 
denied. 


FINDINGS OF FACT

1.  The veteran had active service from April 1952 to April 
1976.

2.  Service records reflect that the veteran served on duty 
as a nuclear NDT examiner and that he sustained radiation 
exposure during service.  

3.  CLL was initially diagnosed in 1980.

4.  The veteran died on April [redacted], 1991.  The death 
certificate listed the immediate cause of death as acute 
bilateral lobar pneumonia, due to pancytopenia, due to CLL.  

5.  At the time of the veteran's death, service connection 
was in effect for a back disability, for which a 40 percent 
disability evaluation was in effect; and for post-operative 
scars, excision, nodules, of the left forearm, for which a 
noncompensable evaluation was in effect.  

6.  At the time of the veterans death, a claim of 
entitlement to service connection for leukemia was pending.
 
7.  In May 1991, the appellant filed a claim of entitlement 
to VA death benefits.
The appellant also filed a claim of entitlement to service 
connection for CLL for purposes of accrued benefits. 

8.  It is not established by competent medical evidence that 
the cause of the veterans death from CLL was incurred during 
service or within the first post-service year, or that CLL 
was related to radiation exposure sustained during service or 
to any other incident of service.  

9.  The evidence does not establish that a service-connected 
disability caused or contributed materially or substantially 
to the veterans death, or that CLL had a secondary 
relationship to a service connected disability. 

10.  Service connection not having been established for CLL, 
accrued benefits are not payable for the claim which was 
pending at the time of the veterans death.  


CONCLUSIONS OF LAW

1.  The veterans CLL was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107(a) (West 1991 & Supp. 1997); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.311 (1998).

2.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veterans 
death, nor was there a proximate relationship between CLL and 
a service connected disability.  38 U.S.C.A. § 1310, 5107(a) 
(West 1991 & Supp. 1997); 38 C.F.R. §§  3.310, 3.312 (1998).

3.  The claim of entitlement to service connection for CLL 
for the purposes of accrued benefits is denied.  38 U.S.C.A. 
§ 5121 (West 1991 & Supp. 1997); 38 C.F.R. § 3.1000 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veterans DD 214 reflects that he served on duty as a 
nuclear NDT examiner.  The service medical records reflected 
that exposure to ionizing radiation was continuously shown 
and recorded from August 1964 to April 1975, at which time 
the total lifetime dosage was recorded as 1.452 rem.  The 
service medical records included a record dated in April 1964 
in which a chest X-ray revealed calcified hilar nodes on the 
right side.  Lymphocyte count was 34.  The veteran was deemed 
to be physically qualified for handling radiation.  A 
radiation physical examination was conducted in August 1971, 
at which time results of a chest X-ray were normal.   
Lymphadenopathy was normal.  Lymphocyte count was 57. 

Re-enlistment medical examination dated in September 1972 
revealed that a chest X-ray was normal.  Blood tests revealed 
that lymphocyte count was 39.  Another radiation physical 
examination was conducted in August 1974 at which time 
results of a chest X-ray were within normal limits.   There 
was no lymphadenopathy, and there were no swollen glands.  
Lymphocyte count was 24.  It was noted that the veterans 
total lifetime dose of radiation was 1.452 rem.  Upon 
separation examination conducted in March 1976, a chest X-ray 
film was within normal limits.  

Service medical records further reveal an impression of 
herniated pulposus in April 1972 after the veteran complained 
of back pain.  A cicatrix was removed from the veterans left 
forearm in October 1965 and a sclerosing hematoma was removed 
from his left forearm in August 1966.  In a June 1978 rating 
decision, service connection was granted for post operative 
spinal fusion and laminectomy; a 40 percent disability rating 
was assigned.  Service connection was also granted for post-
operative scars, excision, nodules, left forearm; a 
noncompensable disability rating was assigned.

Post service VA medical records dated from 1977 until the 
time of the veterans death in April 1991 are also on file.  
Records dated from 1977 to 1979 reflected that he was treated 
for an orthopedic condition of the back, and that he was 
hospitalized for that condition from January to February 
1978.  During that hospitalization, bilateral swelling of the 
neck and difficulty swallowing was noted, as well as slightly 
enlarged submandibular glands.  A VA examination was 
conducted in April  1978.  Blood testing revealed a reading 
of 40 lymphocytes.  The presence of occasional atypical 
lymph was noted.  X-ray films of the chest revealed right 
hilar calcifications.  

In January 1980, the veteran was seen for complaints of lumps 
and swelling of the throat.  The veteran was first seen at 
the hematology clinic in February 1980 due to cervical 
adenopathy.  The entry reflected that the veteran had been 
aware of swollen lymph nodes in his neck for approximately 2 
years.  Blood count revealed 52% lymphocytes.  The impression 
was B-cell lymphocyte, probably CLL, consider lymph node 
biopsy.  A diagnosis of indolent CLL was made in April 1980.  
In an August 1980 record, it was noted that the veteran had 
had CLL since at least January 1980.  An impression of stable 
CLL was made.  

The veteran was treated for CLL from 1980 to 1986, at which 
time medical records showed that the veteran began undergoing 
pentostatin chemotherapy.  The veteran was treated with 
chemotherapy from 1986 forward.

A VA examination was conducted in October 1990, at which time 
the veteran complained of a blood disorder.  Examination 
revealed a conspicuous cluster of nodes in both sides of the 
neck and in the left axillary region.  The veteran gave a 
history of leukemia, which he indicated had been diagnosed 10 
years ago.  The veteran indicated that he had been a 
radiographer in service, and that he wore dosimeters, but was 
never over-exposed, and that film badges were never exceeded.  
The examiner indicated that no older records were available 
for review.  A diagnosis of history of CLL, unrelated to a 
history of radiation exposure, was made.  

The records reflected that CLL and complications became 
increasingly problematic in 1990 and 1991, and that the 
veteran was hospitalized several times from mid to late 1990, 
and in March 1991.  A terminal hospital report dated in April 
1991 reflected that the veteran had been diagnosed with CLL 
and fever during that hospitalization.

The evidence reflects that the veteran died on April [redacted], 
1991.  The death certificate listed the immediate cause of death 
as acute bilateral lobar pneumonia, due to pancytopenia, due to 
CLL.  The death certificate reflected that the time interval 
between the onset of CLL and death was 10 years.  An autopsy 
was performed.  The autopsy report revealed that the 
veterans past medical history was significant for CLL 
diagnosed in 1980, and treated with pentostatin and X-ray 
therapy.  The clinical diagnoses were CLL/lymphoma diagnosed 
in 1980 with pancytopenia, hepatosplenomegaly, coagulopathy, 
hyponatremia, hypocalcemia, and hypophosphatemia; and 
shortness of breath.  

At the time of his death the veteran was service connected 
for a back disability, for which a 40 percent disability 
evaluation was in effect; and for post-operative scars, 
excision, nodules, of the left forearm, for which a 
noncompensable evaluation was in effect.

The appellant and her two sons presented testimony a hearing 
held at the RO in February 1992.  At that time she testified 
that the veteran underwent back surgery in 1976 or 1977, 
during which time blood work which had been done which 
revealed abnormalities.  She stated that the veteran was 
always tired and that he experienced fatigue to the point of 
exhaustion during his service period, which she believed was 
indicative of early problems related to CLL.  The claims of 
entitlement to service connection for the cause of the 
veterans death and of entitlement to service connection for 
chronic lymphocytic leukemia, for purposes of accrued 
benefits were denied by a hearing officer in July 1992.

The case initially came before the Board in September 1994, 
at which time it was remanded for additional evidentiary 
development.  In a rating decision dated in August 1995, the 
RO denied the claim of entitlement to service connection for 
the cause of the veterans death.  The case returned to the 
Board for a second time in August 1998, at which time the 
opinion of a VA medical expert was requested.  Specifically, 
the Board requested that a specialist review the veterans 
claims folder and medical records and render an opinion as to 
(1) whether it was at least as likely as not that the 
veterans CLL had its clinical onset in service or within one 
year thereafter; and (2) whether it was at least as likely as 
not that the veterans chronic lymphocytic leukemia was due 
to any incident of service, specifically including exposure 
to radiation sustained therein.  

The opinion of the VA medical specialist was received in 
September 1998.  As to the first question, the specialist 
stated that a clinical diagnosis of CLL was first considered 
on February 18, 1980, when the veteran was evaluated in the 
hematology clinic for evaluation of cervical adenopathy.  It 
was noted that at that time, his white blood cell count was 
11,700, 52% lymphocytes, and that he had anterior and 
posterior cervical well as well as right sunmandibular 
adenopathy.  It was stated at that time, the adenopathy had 
been present for two years and was slowly progressive.  

The VA specialist stated that laboratory studies conducted on 
April 8, 1980 were confirmatory of the diagnosis of CLL and 
the subsequent clinical course was confirmatory as well.  
Findings of cervical and submandibular nodes were again noted 
during a clinical visit dated on April 8, 1980.  The 
specialist observed that the medical record had previously 
noted the presence of enlarged nodular submandibular glands 
in the history and physical portion of the veterans VA 
hospitalization report, for his admission on January 16, 
1978, and it was commented that this was a coincidental 
finding during a hospitalization for orthopedic disc surgery.  
It was also indicated that the veteran had been evaluated by 
ENT at that time for gland enlargement, and that although a 
record of that consultation could not be found, it had been 
stated in the discharge summary that ENT had felt there was 
no treatment necessary.  The specialist opined that it was 
more likely than not that the enlargement of the 
submandibular glands on the neck was indicative of an early 
stage of CLL, and commented that this was the earliest 
evidence of the clinical onset of CLL of record.  The 
specialist indicated that one year prior to that would be on 
January 16, 1977, and noted that the veteran was discharged 
from service on April 21, 1976.  The specialist concluded 
that therefore the medical record did not indicate that it 
was more likely than not that the clinical onset of the 
chronic lymphocytic leukemia occurred within the service 
period or one year thereafter.

As to the second question, the specialist opined that there 
was no medical or scientific evidence of CLL attributable to 
radiation or any other circumstance which the veteran was 
exposed.  It was noted that the etiology of CLL remained 
uncertain.  The specialist stated that there was evidence 
that radiation exposure did not cause an increased incidence 
of CLL, whereas there was evidence that radiation exposure 
did not cause an increased incidence of other types of 
leukemia. 

Entitlement to service connection for the cause of the 
veterans death.

Relevant Law and Regulations

In general, service connection may be granted for any disease 
or injury incurred during active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  When a chronic 
disease such as leukemia becomes manifest to a degree of 10 
percent within one year of the veteran's discharge from 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the veteran's period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may be granted for diseases diagnosed after 
discharge from service, when all the evidence establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused the 
veterans death or contributed substantially or materially to 
cause death.  For a service-connected disability to be the 
cause of death, it must singly or with some other condition 
be the immediate or underlying cause, or be etiologically 
related to the immediate or underlying cause.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.

Essentially, service connection for disease or for death 
which is claimed to be attributable to radiation exposure 
during service can be accomplished in three different ways.  
Davis v. Brown, 10 Vet. App. 209, 211 (1997);  Rucker v. 
Brown, 10 Vet. App. 67, 71 (1997).  There are certain types 
of cancer that are presumptively service connected specific 
to radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 
38 C.F.R. § 3.309(d).  Second, radiogenic diseases may be 
service connected pursuant to 38 C.F.R. § 3.311(b).  Third, 
service connection may be granted under 38 C.F.R. § 3.303(d) 
when it is established that the disease diagnosed after 
discharge is the result of exposure to ionizing radiation 
during active service.  See also Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994). 

With respect to the first method, the Board notes section 
3.309(d)(1) provides that the diseases listed in paragraph 
(d)(2) of this section shall be service-connected if they 
become manifest in a radiation-exposed veteran.  The 
provisions of section 3.309(d) limit the diseases subject to 
presumptive service connection to those specified in section 
3.309(d)(2).  CLL is not on the list of diseases for which a 
presumption of service connection has been provided for under 
§§ 3.309(d) and in fact, CLL is specifically exempted under 
those provisions.  As such, that regulation is not for 
application in this case and service connection is not 
warranted under the presumptive provisions of 38 C.F.R. 
§ 3.309(d).

As to the second method, the provisions of 38 C.F.R. § 3.311 
provide for development of claims based on a contention of 
radiation exposure during active service and post-service 
development of a radiogenic disease.  The provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  However again, 
CLL is not enumerated under the regulation as a radiogenic 
disease and in fact it is specifically exempted under those 
provisions.  As such, the provisions of 38 C.F.R. § 3.111 are 
not for application in this case

Although the appellant may not take advantage of the 
38 C.F.R. §§ 3.309(d) and 3.311(b), she may still be entitled 
to service connection for the cause of the veteran's death if 
the evidence of record shows that the veteran's death is 
related to service, including possible exposure to radiation,  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994), reversing in 
part Combee v. Principi, 4 Vet. App. 78 (1993).  In Combee v. 
Brown, 34 F.3d 1039 (Fed.Cir. 1994), it was held that a 
radiogenic disease not listed in the presumptive service 
provisions precluded service connection on a presumptive 
basis, but did not preclude service connection on a direct 
basis.  Accordingly, the Board notes that the pertinent 
inquiry in this case is whether service connection for the 
cause of the veterans death may be established under the 
third method.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the United States Court of Veterans Appeals stated 
that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Analysis

Initially, the Board finds that the appellant's claim for 
entitlement to service connection for the cause of the 
veterans death is well-grounded in that the claim is 
plausible in accordance with 38 U.S.C.A. § 5107(a) (West 
1991).  Additionally, the Board is satisfied that all 
available relevant evidence is of record and that the 
statutory duty to assist the appellant in the development of 
evidence pertinent to his claim has been met in accordance 
with 38 U.S.C.A. § 5107.

The Board will initially discuss the appellants claim under 
the general law and regulations pertaining to service 
connection.  The claim will then be discussed in light of the 
law and regulations pertaining to radiation exposure.

i.  Service connection  in general

As discussed above, service connection can be established by 
showing that the disease which caused death was incurred 
during service, a task which includes the "difficult burden 
of tracing causation to a condition or event during service."  
Ramey v. Brown, 9 Vet. App. 40, 44 (1996) (citing Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed.Cir. 1994)).  In addition, if 
certain chronic disabilities, which include leukemia, 
manifest to a compensable degree within one year following 
separation from active duty, service connection may be 
granted upon that basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 1991 & Supp. 1997); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a) (1998).  

The evidence in this case reflects that the veterans service 
medical records were negative for a diagnosis of CLL made 
during service.  Further, the evidence of record does not 
reflect that a diagnosis of CLL was made within the veterans 
first post-service year.  The medical records do reflect that 
in early 1978, over one year after he retired from active 
service, the veteran was hospitalized, at which time swelling 
of the neck and slightly enlarged submandibular glands were 
noted.  The initial diagnosis of CLL was made in 
approximately January 1980.  Medical records dated later in 
1980 indicated that CLL had been present since at least 
January 1980. 

The veteran died on April [redacted], 1991.  The death 
certificate listed the immediate cause of death as acute 
bilateral lobar pneumonia, due to pancytopenia, due to CLL.  
The death certificate reflected that the time interval 
between the onset of CLL and death was 10 years.  An 
autopsy was performed which revealed that the veterans 
past medical history was significant for CLL, 
diagnosed in 1980.

The Board requested the opinion of a VA medical expert in 
order to ascertain whether it was at least as likely as not 
that the veterans CLL had its clinical onset in service or 
within one year thereafter.  In an opinion obtained in 
September 1998, a VA medical specialist opined that it was 
more likely than not that the enlargement of the 
submandibular glands on the neck (which was shown during the 
course of a VA hospitalization which began in January 1978) 
was indicative of an early stage of CLL, and commented that 
this was the earliest evidence of the clinical onset of CLL 
of record.  The specialist indicated that one year prior to 
that would be on January 16, 1977, and noted that the veteran 
was discharged from service on April 21, 1976.  The 
specialist concluded that therefore the medical record did 
not indicate, more likely than not, that the clinical onset 
of the CLL occurred within the service period or one year 
thereafter.  

Essentially, the medical opinion stated that the onset of the 
veterans CLL was more than one year following service.  The 
clinical evidence of record also reflects this, as did the 
autopsy report.  There has been no evidence in the form of 
clinical records or a competent medical opinion presented to 
the contrary, that is, that the veterans CLL was present 
during service or the one year presumptive period after 
service.

In essence, the only evidence to the contrary consists of the 
appellants arguments.  However, the appellant, being a lay 
person, does not have the professional training, medical 
knowledge, or expertise to causally relate a diagnosis to the 
veterans military service, so her opinion in this regard has 
no probative value.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Accordingly, the weight of the evidence is against the grant 
of service connection for CLL under the provisions of 
38 C.F.R. §§ 3.307, and 3.309(a).

ii.  Radiation exposure

The evidence of records indicates that the veteran was 
exposed to radiation during his service.  Accordingly, the 
Board has reviewed the law and regulations pertaining to 
radiation exposure, which have been discussed in detail 
above.

Service connection may not be established under the 
provisions of 38 C.F.R. §§ 3.309(d) and 3.311(b), governing 
diseases specific to radiation exposed veterans and 
radiogenic disease respectively, because CLL is specifically 
exempted from these regulatory provisions.

Under Combee, the Board has also explored the possibility 
that there may be an etiological link between the veterans 
radiation exposure during service and the subsequent 
development of CLL, notwithstanding the regulations.  The 
question of whether it was at least as likely as not that the 
veterans CLL was due to any incident of service, 
specifically including exposure to radiation sustained 
therein, was posed to the VA medical specialist by the Board.  
In the opinion received in September 1998, the specialist 
opined that there was no medical or scientific evidence of 
CLL attributable to radiation or any other circumstance which 
the veteran was exposed.  It was noted that the etiology of 
CLL remained uncertain.  The specialist stated that there was 
evidence that radiation exposure did not cause an increased 
incidence of CLL, whereas there was evidence that radiation 
exposure did not cause an increased incidence of other types 
of leukemia.  Essentially, the specialist found that there 
was no evidence of an etiological link between the veterans 
fatal CLL and radiation exposure sustained in service.  There 
has been no evidence in the form of clinical records or a 
competent medical opinion presented to the contrary.  

The appellants own statements, expressing her belief that 
the cause of the veterans death from CLL was etiologically 
related to inservice radiation exposure, although no doubt 
sincere are not probative.  As a layperson, the appellant is 
not qualified to proffer such an opinion.  Such testimony 
would only be probative if it were proffered by a witness 
qualified as an expert.  Miller v. Derwinski, 2 Vet. App. 
578, 580 (1992) (quoting Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992)) (holding that lay persons were not qualified 
to provide a probative diagnosis as to the cause of the 
veterans death).  See Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); see also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).

iii.  Secondary service connection

The Board also notes that at the time of the veterans death 
service connection was in effect for a back disability, for 
which a 40 percent disability evaluation was in effect; and 
for post-operative scars, excision of nodules of the left 
forearm, for which a noncompensable evaluation was in effect.

There is no objective evidence of record which indicates that 
there was any nexus between either the back disability or the 
nodules on the left arm and CLL.  Neither clinical evidence 
nor a competent medical opinion has been presented which 
establishes or even suggests that either of the service 
connected disabilities caused the veterans death or 
contributed substantially or materially to cause death, or 
that there was a secondary relationship between CLL and the 
veterans service connected disabilities.  38 C.F.R. 
§§ 3.310, 3.312.  The Board further observes that the 
service-connected back disability and forearm scars, which 
had a combined disability rating of 40 percent, did no 
involve active processes affecting vital organs.  See 
38 C.F.R. § 3.312(c)(3).

In summary, the competent evidence in this case does not 
establish that CLL was either incurred during service or 
within one year following the veterans discharge from 
service, or that that the cause of the veterans death from 
CLL was etiologically linked to exposure to radiation 
sustained during service, or to a service connected 
disability.  Accordingly, although the regulatory provisions 
of 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 and 3.312 have 
been considered in addition to the holding in the Combee 
decision, the weight of the evidence does not support 
entitlement to service connection for the cause of the 
veterans death and therefore the claim must be denied.  
Further, the provisions of 38 C.F.R. §§ 3.309(d) and 3.311(b) 
are inapplicable to the claims, as CLL was specifically 
exempted from those regulatory provisions.  Accordingly, the 
Board is unable to establish entitlement to service 
connection for CLL, and consequently also for the cause of 
the veterans death, because the weight of the evidence does 
not support the grant of service connection for those claims.  
Since the evidence is not in equipoise as to this issue, the 
benefit of the doubt rule is not for application.  See 
Gilbert and Alemany, supra.  

Entitlement to service connection for chronic lymphocytic 
leukemia, for purposes of accrued benefits.

Pertinent Law and Regulations

The law and regulation governing claims for accrued benefits 
states that, upon the death of a veteran, his lawful 
surviving spouse may be paid periodic monetary benefits to 
which he was entitled at the time of his death, and which 
were due and unpaid for a period not to exceed two years, 
based on existing rating decisions or other evidence that was 
on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000; see also Jones v. Brown, 8 Vet. App. 558, 560 
(1996).

Although the appellants claim for accrued benefits that is 
at issue in this appeal is separate from the claim for 
service connection that the veteran filed prior to his death, 
the accrued benefits claim is derivative of the claim for 
service connection and, by statute, the appellant takes the 
veterans claim as it stood on the date of his death.  
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).

Analysis

The veteran had a claim for service connection for leukemia 
secondary to radiation exposure pending at the time of his 
death in April 1991.  Under 38 U.S.C.A. § 5121(c), the only 
requirement imposed regarding a claim for accrued benefits is 
that the application must be filed within one year after 
the date of death.  38 U.S.C.A. § 5121(c) (West 1991).  The 
Board concludes that the appellant in this case met this 
requirement by submitting a claim for accrued benefits in 
October 1991 shortly after the veterans death in April 1991.

The law makes it clear that accrued benefits may be paid in 
either of two circumstances: first, where it is shown that 
the veteran was entitled at death under existing ratings or 
decisions; or, secondly, where it is shown that the veteran 
was entitled to benefits based on evidence in the file at 
date of death.  38 U.S.C.A. § 5121(a).  Service connection 
was not in effect for leukemia at the time of the veterans 
death.  Therefore, only if it can be shown that the veteran 
was entitled to periodic monetary benefits for service 
connection for leukemia, based on evidence in the file at 
date of death, can the appellant prevail on her accrued 
benefits claim.  

As was discussed in detail above, Board believes that service 
connection for CLL is not warranted on any basis.  For the 
same reasons and bases articulated above for the denial of 
the claim for service connection for cause of death based on 
service connection for CLL, the reasons for which will not 
again be repeated here, the claim for service connection for 
CLL for purposes of accrued benefits is also denied.  


ORDER

Entitlement to service connection for the cause of the 
veterans death is denied.

Entitlement to service connection for CLL for purposes of 
accrued benefits is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
